Exhibit 10.101

 

REGISTRATION RIGHTS AGREEMENT

 

Registration Rights Agreement, dated effective as of March 30, 2005, by and
between VCampus Corporation, a Delaware corporation (the “Company”), and each of
the purchasers set forth on Schedule A attached hereto (each individually, a
“Purchaser” and collectively, the “Purchasers”).

 

W I T N E S S E T H :

 

WHEREAS, Company and each Purchaser have entered into a Subscription Agreement
dated on or about the date hereof (the “Purchase Agreement”), pursuant to which
the Company has agreed to issue and sell to the Purchasers, and the Purchasers
have agreed to purchase from the Company shares of common stock of the Company
(the “Shares”) and Warrants exercisable for common stock of the Company (the
“Warrants”); and

 

WHEREAS, in order to induce the Purchasers to enter into the Purchase Agreement
and to purchase the Shares and Warrants, the Company has agreed to provide
registration rights with respect thereto;

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, it is agreed as follows:

 


1.                                       DEFINITIONS.  UNLESS OTHERWISE DEFINED
HEREIN, TERMS USED HEREIN SHALL HAVE THE MEANING ASCRIBED TO THEM IN THE
PURCHASE AGREEMENT, AND THE FOLLOWING SHALL HAVE THE FOLLOWING RESPECTIVE
MEANINGS (SUCH MEANINGS BEING EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL
FORM OF THE TERMS DEFINED):


 

“Agreement” shall mean this Registration Rights Agreement, including all
amendments, modifications and supplements and any exhibits or schedules to any
of the foregoing, and shall refer to the Agreement as the same may be in effect
at the time such reference becomes operative.

 

“Warrant Shares” shall mean shares of common stock issued upon exercise of the
Warrants.

 

“Holder” shall mean (i) each Purchaser, and (ii) any other Person holding
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement.

 

“Majority Holders” shall mean the Holders of a majority of the Registrable
Securities.

 

“NASD” shall mean the National Association of Securities Dealers, Inc., or any
successor corporation thereto.

 

--------------------------------------------------------------------------------


 

“Piggy-back Registration” shall have the meaning ascribed to it in Section 3.

 

“Registrable Securities” shall mean the shares of common stock issuable pursuant
to the Purchase Agreement, including the Shares and the Warrant Shares, and
shares of common stock which the Purchasers hereafter obtains the right to
acquire pursuant to any dividend, distribution, stock split or similar
transaction or rights to the extent that all of the holders of the common stock
received shares of common stock; provided, however, that the aforementioned
shares shall only be treated as Registrable Securities if and for so long as
they have not been sold to or through a broker or underwriter in a public
distribution, or only until the date on which all of the Registrable Securities
can be disposed of in any three month period pursuant to Rule 144 (or any
similar or analogous rule under the Securities Act of 1933).

 

“Registration Statement” shall mean a registration statement filed by the
Company with the U.S. Securities and Exchange Commission for a public offering
and sale of securities of the Company (other than a Registration Statement on
Form S-4 or S-8 or any successor form for securities to be offered in a
transaction of the type referred to in Rule 145 under the Securities Act or to
employees of Company pursuant to any employee benefit plan, respectively).

 

“Warrants” shall mean the warrants to purchase shares of the Company’s common
stock issued to the Purchasers on the date hereof.

 


2.                                       MANDATORY REGISTRATION.  WITHIN 60 DAYS
FROM THE DATE HEREOF, THE COMPANY SHALL FILE A REGISTRATION STATEMENT COVERING
THE RESALE OF THE REGISTRABLE SECURITIES AND SHALL THEREAFTER USE ITS BEST
EFFORTS TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT OF THE REGISTRABLE
SECURITIES FOR SALE WITHIN 90 DAYS AFTER THE DATE HEREOF, ALL TO THE EXTENT
REQUIRED TO PERMIT THE DISPOSITION OF THE REGISTRABLE SECURITIES SO REGISTERED
FOR A PERIOD OF UP TO TWO YEARS.  IN THE EVENT THE COMPANY FAILS TO HAVE THE
REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE SEC WITHIN 60 DAYS FROM THE
DATE HEREOF (OR WITHIN 90 DAYS FROM THE DATE HEREOF IN THE EVENT THE SEC REVIEWS
THE REGISTRATION STATEMENT, HEREINAFTER THE “SCHEDULED EFFECTIVE DATE”) THEN,
EXCEPT WHERE THE FAILURE TO MEET SUCH DEADLINE IS THE RESULT SOLELY OF ACTIONS
OR OMISSIONS BY THE HOLDERS IN VIOLATION OF THEIR DUTIES OR OBLIGATIONS
HEREUNDER OR IN THE PURCHASE AGREEMENT, THE COMPANY SHALL PAY EACH HOLDER FOR
EACH 30-DAY PERIOD THAT REGISTRATION STATEMENT REMAINS INEFFECTIVE AN AMOUNT
EQUAL TO TWO PERCENT (2%) OF THE ORIGINAL PURCHASE PRICE ATTRIBUTABLE TO THOSE
REGISTRABLE SECURITIES. THIS PENALTY SHALL BE PRO-RATED FOR ANY PORTION OF A
30-DAY PERIOD THAT THE REGISTRATION STATEMENT IS NOT EFFECTIVE AFTER THE
SCHEDULED EFFECTIVE DATE.  THE COMPANY SHALL PAY SUCH AMOUNT, AT THE END OF EACH
30-DAY PERIOD, ONE-HALF (1/2) IN CASH AND ONE-HALF (1/2) IN SHARES OF COMMON
STOCK VALUED AT $1.63 PER SHARE ON DEMAND BY A HOLDER OF REGISTRABLE SECURITIES
MADE AT ANY TIME DURING THE CONTINUANCE OR AFTER TERMINATION OF THIS
REGISTRATION DEFAULT.


 


3.                                       PIGGY-BACK REGISTRATION.  IF THE
COMPANY AT ANY TIME PROPOSES TO FILE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT ON ANY FORM (OTHER THAN A REGISTRATION STATEMENT ON FORM S-4 OR
S-8 OR ANY SUCCESSOR FORM FOR SECURITIES TO BE OFFERED IN A

 

2

--------------------------------------------------------------------------------


 


TRANSACTION OF THE TYPE REFERRED TO IN RULE 145 UNDER THE SECURITIES ACT OR TO
EMPLOYEES OF COMPANY PURSUANT TO ANY EMPLOYEE BENEFIT PLAN, RESPECTIVELY) FOR
THE GENERAL REGISTRATION OF SECURITIES (A “PIGGY-BACK REGISTRATION STATEMENT”),
IT WILL GIVE WRITTEN NOTICE TO ALL HOLDERS AT LEAST 15 DAYS BEFORE THE INITIAL
FILING WITH THE SEC OF SUCH PIGGY-BACK REGISTRATION STATEMENT, WHICH NOTICE
SHALL SET FORTH THE INTENDED METHOD OF DISPOSITION OF THE SECURITIES PROPOSED TO
BE REGISTERED BY COMPANY.  THE NOTICE SHALL OFFER TO INCLUDE IN SUCH FILING THE
AGGREGATE NUMBER OF SHARES OF REGISTRABLE SECURITIES AS SUCH HOLDERS MAY
REQUEST.


 

Each Holder desiring to have Registrable Securities registered under this
Section 3 shall advise Company in writing within 5 Business Days after the date
of receipt of such offer from Company, setting forth the amount of such
Registrable Securities for which registration is requested.  Company shall
thereupon include in such filing the number of shares of Registrable Securities
for which registration is so requested, subject to the next sentence, and shall
use its best efforts to effect registration under the Securities Act of such
shares.  In connection with any registration subject to this Section 3, which is
to be effected in a firm commitment underwriting, Company will not be required
to include Registrable Securities in such underwriting unless the Holder of such
Registrable Securities accepts the terms and conditions of the underwriting
agreement which is agreed upon between Company and the managing underwriter
selected by Company, so long as such underwriting agreement conforms to industry
standards and practices and the obligations and liabilities imposed on the
Holders under such agreement are customary for the stockholders selling
securities in an underwritten offering.  If the managing underwriter of a
proposed public offering shall advise Company in writing that, in its opinion,
the distribution of the Registrable Securities requested to be included in the
registration concurrently with the securities being registered by Company would
materially and adversely affect the distribution of such securities by Company,
then all selling security holders with piggy-back registration rights shall
reduce the amount of securities each intended to distribute through such
offering on a pro rata basis.  Except as otherwise provided in Section 5, all
expenses of such registration shall be borne by Company. The Company shall have
the right to terminate or withdraw any Registration Statement initiated under
this Section 3 prior to the effectiveness of such Registration Statement whether
or not the Holders have elected to include Registrable Securities in such
Registration Statement.

 


4.                                       REGISTRATION PROCEDURES. IF THE COMPANY
IS REQUIRED BY THE PROVISIONS OF SECTION 2 OR 3 TO USE ITS BEST EFFORTS TO
EFFECT THE REGISTRATION OF ANY OF ITS SECURITIES UNDER THE SECURITIES ACT,
COMPANY WILL, AS EXPEDITIOUSLY AS POSSIBLE:


 


(A)                                  PREPARE AND FILE WITH THE SEC A
REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES AND USE ITS BEST EFFORTS
TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME AND REMAIN EFFECTIVE FOR A PERIOD
OF TIME REQUIRED FOR THE DISPOSITION OF SUCH SECURITIES BY THE HOLDERS THEREOF,
BUT NOT TO EXCEED TWO YEARS (OR, WITH RESPECT TO ANY UNDERWRITTEN OFFERING, SUCH
SHORTER PERIOD AS THE UNDERWRITERS NEED TO COMPLETE THE DISTRIBUTION OF THE
REGISTERED OFFERING OR, WITH RESPECT TO A SHELF REGISTRATION STATEMENT ON A FORM
UNDER THE SECURITIES ACT RELATING TO THE OFFER AND SALE OF REGISTRABLE
SECURITIES FROM TIME TO TIME IN

 

3

--------------------------------------------------------------------------------


 


ACCORDANCE WITH RULE 415, SUCH LONGER PERIOD AS MAY BE REQUIRED TO DISPOSE OF
THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT);


 


(B)                                 PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH
RESPECT TO THE SALE OR OTHER DISPOSITION OF ALL SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT UNTIL THE EARLIER OF SUCH TIME AS ALL OF SUCH SECURITIES
HAVE BEEN DISPOSED OF IN A PUBLIC OFFERING OR THE EXPIRATION OF TWO YEARS;


 


(C)                                  FURNISH, TO SUCH SELLING SECURITY HOLDERS
SUCH NUMBER OF COPIES OF A SUMMARY PROSPECTUS OR OTHER PROSPECTUS, INCLUDING A
PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES
ACT, AND SUCH OTHER DOCUMENTS, AS SUCH SELLING SECURITY HOLDERS MAY REASONABLY
REQUEST;


 


(D)                                 USE ITS BEST EFFORTS TO REGISTER OR QUALIFY
THE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER
SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES AND
PUERTO RICO AS EACH HOLDER OF SUCH SECURITIES SHALL REQUEST (PROVIDED, HOWEVER,
THAT COMPANY SHALL NOT BE OBLIGATED TO QUALIFY AS A FOREIGN CORPORATION TO DO
BUSINESS UNDER THE LAWS OF ANY JURISDICTION IN WHICH IT IS NOT THEN QUALIFIED OR
TO FILE ANY GENERAL CONSENT TO SERVICE OR PROCESS), AND DO SUCH OTHER REASONABLE
ACTS AND THINGS AS MAY BE REQUIRED OF IT TO ENABLE SUCH HOLDER TO CONSUMMATE THE
DISPOSITION IN SUCH JURISDICTION OF THE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT;


 


(E)                                  ENTER INTO CUSTOMARY AGREEMENTS (INCLUDING
AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM) AND TAKE SUCH OTHER ACTIONS AS ARE
REASONABLY REQUIRED IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES;


 


(F)                                    OTHERWISE USE ITS BEST EFFORTS TO COMPLY
WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC, AND MAKE AVAILABLE TO ITS
SECURITY HOLDERS, AS SOON AS REASONABLY PRACTICABLE, BUT NOT LATER THAN 18
MONTHS AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, AN EARNINGS
STATEMENT COVERING THE PERIOD OF AT LEAST 12 MONTHS BEGINNING WITH THE FIRST
FULL MONTH AFTER THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT, WHICH
EARNINGS STATEMENT SHALL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE
SECURITIES ACT;


 


(G)                                 GIVE WRITTEN NOTICE TO HOLDERS:


 


(I)                                     WHEN SUCH REGISTRATION STATEMENT OR ANY
AMENDMENT THERETO HAS BEEN FILED WITH THE SEC AND WHEN SUCH REGISTRATION
STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THERETO HAS BECOME EFFECTIVE;


 


(II)                                  OF ANY REQUEST BY THE SEC FOR AMENDMENTS
OR SUPPLEMENTS TO SUCH REGISTRATION STATEMENT OR THE PROSPECTUS INCLUDED THEREIN
OR FOR ADDITIONAL INFORMATION;

 

4

--------------------------------------------------------------------------------


 


(III)                               OF THE ISSUANCE BY THE SEC OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR THE INITIATION OF
ANY PROCEEDINGS FOR THAT PURPOSE;


 


(IV)                              OF THE RECEIPT BY COMPANY OR ITS LEGAL COUNSEL
OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE
COMMON STOCK FOR SALE IN ANY JURISDICTION OR THE INITIATION OR THREATENING OF
ANY PROCEEDING FOR SUCH PURPOSE; AND


 


(V)                                 OF THE HAPPENING OF ANY EVENT THAT REQUIRES
COMPANY TO MAKE CHANGES IN SUCH REGISTRATION STATEMENT OR THE PROSPECTUS IN
ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING (WHICH NOTICE SHALL BE
ACCOMPANIED BY AN INSTRUCTION TO SUSPEND THE USE OF THE PROSPECTUS UNTIL THE
REQUISITE CHANGES HAVE BEEN MADE);


 


(H)                                 USE ITS BEST EFFORTS TO PREVENT THE ISSUANCE
OR OBTAIN THE WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF SUCH
REGISTRATION STATEMENT AT THE EARLIEST POSSIBLE TIME;


 


(I)                                     FURNISH TO EACH HOLDER, WITHOUT CHARGE,
AT LEAST ONE COPY OF SUCH REGISTRATION STATEMENT AND ANY POST-EFFECTIVE
AMENDMENT THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, AND, IF THE
HOLDER SO REQUESTS IN WRITING, ALL EXHIBITS (INCLUDING THOSE, IF ANY,
INCORPORATED BY REFERENCE);


 


(J)                                     SUBJECT TO CONTINUED EFFECTIVENESS OF
THE REGISTRATION STATEMENT OR AVAILABILITY OF AN EXEMPTION FROM REGISTRATION, TO
COOPERATE WITH THE HOLDERS TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF
CERTIFICATES REPRESENTING THE REGISTRABLE SECURITIES TO BE SOLD FREE OF ANY
RESTRICTIVE LEGENDS AND IN SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES AS
THE HOLDERS MAY REASONABLY REQUEST; AND


 


(K)                                  UPON THE OCCURRENCE OF ANY EVENT
CONTEMPLATED BY SECTION 4(G)(V) ABOVE, PROMPTLY PREPARE A POST-EFFECTIVE
AMENDMENT TO SUCH REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED
PROSPECTUS OR FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED
TO HOLDERS, THE PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  IF THE COMPANY NOTIFIES THE HOLDERS IN ACCORDANCE WITH SECTION
4(G)(V) ABOVE TO SUSPEND THE USE OF THE PROSPECTUS UNTIL THE REQUISITE CHANGES
TO THE PROSPECTUS HAVE BEEN MADE, THEN THE HOLDERS SHALL SUSPEND USE OF SUCH
PROSPECTUS, AND THE PERIOD OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT
PROVIDED FOR ABOVE SHALL EACH BE EXTENDED BY THE NUMBER OF DAYS FROM AND
INCLUDING THE DATE OF THE GIVING OF SUCH NOTICE TO HOLDERS SHALL HAVE RECEIVED
SUCH AMENDED OR SUPPLEMENTED PROSPECTUS PURSUANT TO THIS SECTION 4(K).


 

It shall be a condition precedent to the obligation of Company to take any
action pursuant to this Agreement in respect of the securities which are to be
registered at the request of any Holder that such Holder shall furnish to
Company such information

 

5

--------------------------------------------------------------------------------


 

regarding the securities held by such Holder and the intended method of
disposition thereof as Company shall reasonably request and as shall be required
in connection with the action taken by Company.

 


5.                                       EXPENSES.  ALL EXPENSES INCURRED IN
COMPLYING WITH THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ALL REGISTRATION
AND FILING FEES (INCLUDING ALL EXPENSES INCIDENT TO FILING WITH THE NASD),
PRINTING EXPENSES, FEES AND DISBURSEMENTS OF COUNSEL FOR COMPANY, EXPENSES OF
ANY SPECIAL AUDITS INCIDENT TO OR REQUIRED BY ANY SUCH REGISTRATION AND EXPENSES
OF COMPLYING WITH THE SECURITIES OR BLUE SKY LAWS OF ANY JURISDICTION PURSUANT
TO SECTION 4(D), SHALL BE PAID BY COMPANY, EXCEPT THAT:


 


(A)                                  ALL SUCH EXPENSES IN CONNECTION WITH ANY
AMENDMENT OR SUPPLEMENT TO A REGISTRATION STATEMENT OR PROSPECTUS REQUIRED TO BE
FILED PURSUANT TO SECTION 3 WHICH IS FILED MORE THAN ONE YEAR AFTER THE
EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT BECAUSE ANY HOLDER HAS NOT
EFFECTED THE DISPOSITION OF THE SECURITIES REQUESTED TO BE REGISTERED SHALL BE
PAID BY SUCH HOLDER; AND


 


(B)                                 COMPANY SHALL NOT BE LIABLE FOR ANY FEES,
DISCOUNTS OR COMMISSIONS TO ANY UNDERWRITER OR ANY FEES OR DISBURSEMENTS OF
COUNSEL FOR ANY UNDERWRITER IN RESPECT OF THE SECURITIES SOLD BY SUCH HOLDER.


 


6.                                       INDEMNIFICATION AND CONTRIBUTION.


 


(A)                                  IN THE EVENT OF ANY REGISTRATION OF ANY
REGISTRABLE SECURITIES UNDER THE SECURITIES ACT PURSUANT TO THIS AGREEMENT,
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS THE HOLDER OF SUCH REGISTRABLE
SECURITIES, SUCH HOLDER’S DIRECTORS AND OFFICERS, AND EACH OTHER PERSON
(INCLUDING EACH UNDERWRITER) WHO PARTICIPATED IN THE OFFERING OF SUCH
REGISTRABLE SECURITIES AND EACH OTHER PERSON, IF ANY, WHO CONTROLS SUCH HOLDER
OR SUCH PARTICIPATING PERSON WITHIN THE MEANING OF THE SECURITIES ACT, AGAINST
ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH SUCH
HOLDER OR ANY SUCH DIRECTOR OR OFFICER OR PARTICIPATING PERSON OR CONTROLLING
PERSON MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR ANY OTHER STATUTE OR AT
COMMON LAW, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS
IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON (I) ANY ALLEGED UNTRUE
STATEMENT OF ANY MATERIAL FACT CONTAINED, ON THE EFFECTIVE DATE THEREOF, IN ANY
REGISTRATION STATEMENT UNDER WHICH SUCH SECURITIES WERE REGISTERED UNDER THE
SECURITIES ACT, ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED
THEREIN, OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR (II) ANY ALLEGED OMISSION TO
STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING, AND SHALL REIMBURSE SUCH HOLDER OR SUCH
DIRECTOR, OFFICER OR PARTICIPATING PERSON OR CONTROLLING PERSON FOR ANY LEGAL OR
ANY OTHER EXPENSES REASONABLY INCURRED BY SUCH HOLDER OR SUCH DIRECTOR, OFFICER
OR PARTICIPATING PERSON OR CONTROLLING PERSON IN CONNECTION WITH INVESTIGATING

 

6

--------------------------------------------------------------------------------


 


OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION; PROVIDED,
HOWEVER, THAT COMPANY SHALL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT
ANY SUCH LOSS, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED UPON ANY
ACTUAL OR ALLEGED UNTRUE STATEMENT OR ACTUAL OR ALLEGED OMISSION MADE IN SUCH
REGISTRATION STATEMENT, PRELIMINARY PROSPECTUS, PROSPECTUS OR AMENDMENT OR
SUPPLEMENT IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED
TO COMPANY BY SUCH HOLDER SPECIFICALLY FOR USE THEREIN OR (IN THE CASE OF ANY
UNDERWRITTEN OFFERING) SO FURNISHED FOR SUCH PURPOSES BY ANY UNDERWRITER.  SUCH
INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF SUCH HOLDER OR SUCH DIRECTOR, OFFICER OR PARTICIPATING
PERSON OR CONTROLLING PERSON, AND SHALL SURVIVE THE TRANSFER OF SUCH SECURITIES
BY SUCH HOLDER.


 


(B)                                 EACH HOLDER, BY ACCEPTANCE HEREOF, AGREES TO
INDEMNIFY AND HOLD HARMLESS COMPANY, ITS DIRECTORS AND OFFICERS AND EACH OTHER
PERSON, IF ANY, WHO CONTROLS COMPANY WITHIN THE MEANING OF THE SECURITIES ACT
AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH
COMPANY OR ANY SUCH DIRECTOR OR OFFICER OR ANY SUCH PERSON MAY BECOME SUBJECT
UNDER THE SECURITIES ACT OR ANY OTHER STATUTE OR AT COMMON LAW, INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT
OF OR ARE BASED UPON INFORMATION IN WRITING PROVIDED TO COMPANY BY SUCH HOLDER
SPECIFICALLY FOR USE IN THE FOLLOWING DOCUMENTS AND CONTAINED, ON THE EFFECTIVE
DATE THEREOF, IN ANY REGISTRATION STATEMENT UNDER WHICH SECURITIES WERE
REGISTERED UNDER THE SECURITIES ACT AT THE REQUEST OF SUCH HOLDER, ANY
PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN, OR ANY AMENDMENT
OR SUPPLEMENT THERETO.  NOTWITHSTANDING THE PROVISIONS OF THIS PARAGRAPH (B) OR
PARAGRAPH (C) BELOW, NO HOLDER SHALL BE REQUIRED TO INDEMNIFY ANY PERSON
PURSUANT TO THIS SECTION 6 OR TO CONTRIBUTE PURSUANT TO PARAGRAPH (C) BELOW IN
AN AMOUNT IN EXCESS OF THE AMOUNT OF THE AGGREGATE NET PROCEEDS RECEIVED BY SUCH
HOLDER IN CONNECTION WITH ANY SUCH REGISTRATION UNDER THE SECURITIES ACT.


 


(C)                                  IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 6 FROM THE INDEMNIFYING PARTY IS UNAVAILABLE TO AN INDEMNIFIED PARTY
HEREUNDER IN RESPECT OF ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES
REFERRED TO THEREIN, THEN THE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
EXPENSES IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF
THE INDEMNIFYING PARTY AND INDEMNIFIED PARTIES IN CONNECTION WITH THE ACTIONS
WHICH RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES, AS WELL
AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH
INDEMNIFYING PARTY AND INDEMNIFIED PARTIES SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, WHETHER ANY ACTION IN QUESTION,

 

7

--------------------------------------------------------------------------------


 


INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION
OR ALLEGED OMISSION TO STATE A MATERIAL FACT, HAS BEEN MADE BY, OR RELATES TO
INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTIES, AND THE
PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO
CORRECT OR PREVENT SUCH ACTION.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A
RESULT OF THE LOSSES, CLAIMS, DAMAGES, LIABILITIES AND EXPENSES REFERRED TO
ABOVE SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER FEES OR EXPENSES REASONABLY
INCURRED BY SUCH PARTY IN CONNECTION WITH ANY INVESTIGATION OR PROCEEDING.


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(c) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 


7.                                       CERTAIN LIMITATIONS ON REGISTRATION
RIGHTS.  NOTWITHSTANDING THE OTHER PROVISIONS OF THIS AGREEMENT:


 


(A)                                  COMPANY SHALL HAVE THE RIGHT TO DELAY THE
FILING OR EFFECTIVENESS OF, OR BY WRITTEN NOTICE REQUIRE THE HOLDERS TO CEASE
SALES OF REGISTRABLE SECURITIES PURSUANT TO, A REGISTRATION STATEMENT REQUIRED
PURSUANT TO THIS AGREEMENT DURING ONE OR MORE PERIODS AGGREGATING NOT MORE THAN
60 DAYS IN ANY TWELVE-MONTH PERIOD (SUCH PERIOD OR PERIODS, THE “SUSPENSION
PERIOD”) IN THE EVENT THAT (I) COMPANY WOULD, IN ACCORDANCE WITH THE ADVICE OF
ITS COUNSEL, BE REQUIRED TO DISCLOSE IN THE PROSPECTUS INFORMATION NOT OTHERWISE
THEN REQUIRED BY LAW TO BE PUBLICLY DISCLOSED, (II) IN THE JUDGMENT OF COMPANY’S
BOARD OF DIRECTORS, THERE IS A REASONABLE LIKELIHOOD THAT SUCH DISCLOSURE, OR
ANY OTHER ACTION TO BE TAKEN IN CONNECTION WITH THE PROSPECTUS, WOULD MATERIALLY
AND ADVERSELY AFFECT ANY EXISTING OR PROSPECTIVE MATERIAL BUSINESS SITUATION,
TRANSACTION OR NEGOTIATION OR OTHERWISE MATERIALLY AND ADVERSELY AFFECT COMPANY,
OR (III) THE REGISTRATION STATEMENT CAN NO LONGER BE USED UNDER THE SECURITIES
ACT; PROVIDED THAT THE PERIOD OF EFFECTIVENESS OF THE REGISTRATION STATEMENT
SHALL BE EXTENDED BY THE LENGTH OF ANY SUCH SUSPENSION PERIOD;


 


(B)                                 IF COMPANY SUSPENDS THE REGISTRATION
STATEMENT OR REQUIRES THE HOLDERS TO CEASE SALES OF THE COMMON STOCK PURSUANT TO
PARAGRAPH (A) ABOVE, COMPANY SHALL, AS PROMPTLY AS PRACTICABLE FOLLOWING THE
TERMINATION OF THE CIRCUMSTANCES WHICH ENTITLED COMPANY TO DO SO, TAKE SUCH
ACTION AS MAY BE NECESSARY TO REINSTATE THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT AND/OR GIVE WRITTEN NOTICE TO ALL HOLDERS AUTHORIZING THEM TO RESUME
SALES PURSUANT TO THE REGISTRATION STATEMENT.  IF, AS A RESULT THEREOF, THE
PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT HAS BEEN AMENDED TO

 

8

--------------------------------------------------------------------------------


 


COMPLY WITH THE REQUIREMENTS OF THE SECURITIES ACT, COMPANY SHALL ENCLOSE SUCH
REVISED PROSPECTUS WITH A NOTICE TO HOLDERS GIVEN PURSUANT TO THIS PARAGRAPH
(B), AND THE SHAREHOLDERS SHALL MAKE NO OFFERS OR SALES OF SHARES PURSUANT TO
SUCH REGISTRATION STATEMENT OTHER THAN BY MEANS OF SUCH REVISED PROSPECTUS.


 


8.                                       RESTRICTIONS ON SALE AFTER PUBLIC
OFFERING.  EXCEPT FOR TRANSFERS MADE IN TRANSACTIONS EXEMPT FROM THE
REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT, COMPANY AND EACH HOLDER
HEREBY AGREE NOT TO OFFER, SELL, CONTRACT TO SELL OR OTHERWISE DISPOSE OF ANY OF
THEIR REGISTRABLE SECURITIES WITHIN 120 DAYS AFTER THE DATE OF ANY FINAL
PROSPECTUS RELATING TO THE PUBLIC OFFERING OF COMMON STOCK, IF UNDERWRITTEN,
WHETHER BY COMPANY OR BY ANY HOLDERS, EXCEPT PURSUANT TO SUCH PROSPECTUS OR WITH
THE WRITTEN CONSENT OF THE MANAGING UNDERWRITER OR UNDERWRITERS FOR SUCH
OFFERING.


 


9.                                       MISCELLANEOUS.


 


(A)                                  AMENDMENTS AND WAIVERS.  EXCEPT AS
OTHERWISE PROVIDED HEREIN, THE PROVISIONS OF THIS AGREEMENT MAY NOT BE AMENDED,
MODIFIED OR SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURE FROM THE
PROVISIONS HEREOF MAY NOT BE GIVEN WITHOUT THE WRITTEN CONSENT OF THE MAJORITY
HOLDERS AND THE COMPANY.


 


(B)                                 NOTICE GENERALLY.  ANY NOTICE, DEMAND,
REQUEST, CONSENT, APPROVAL, DECLARATION, DELIVERY OR OTHER COMMUNICATION
HEREUNDER TO BE MADE PURSUANT TO THE PROVISIONS OF THIS AGREEMENT SHALL BE
SUFFICIENTLY GIVEN OR MADE IF IN WRITING AND EITHER DELIVERED IN PERSON WITH
RECEIPT ACKNOWLEDGED OR SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, OR BY TELECOPY AND CONFIRMED BY TELECOPY ANSWERBACK,
ADDRESSED AS FOLLOWS:


 


(I)                                     IF TO ANY HOLDER, AT ITS LAST KNOWN
ADDRESS APPEARING ON THE BOOKS OF COMPANY MAINTAINED FOR SUCH PURPOSE.


 


(II)                                  IF TO COMPANY, AT


 

VCampus Corporation
Suite 200
1850 Centennial Park Drive

Reston, VA 20191

Attention:  Chief Financial Officer
Telecopy Number:  (703) 654-7311

 

9

--------------------------------------------------------------------------------


 

with a copy to

 

Wyrick Robbins Yates & Ponton LLP

Suite 300

4101 Lake Boone Trail

Raleigh, NC  27607

Attn:  Kevin A. Prakke, Esq.

 

or at such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Every notice, demand, request,
consent, approval, declaration, delivery or other communication hereunder shall
be deemed to have been duly given or served on the date on which personally
delivered, with receipt acknowledged, telecopied and confirmed by telecopy
answerback or three Business Days after the same shall have been deposited in
the United States mail.

 

(c)                                  Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties hereto including any person to whom Registrable Securities
are transferred.

 


(D)                                 HEADINGS.  THE HEADINGS IN THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT
THE MEANING HEREOF.


 


(E)                                  GOVERNING LAW; JURISDICTION.  THIS
AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PROVISIONS THEREOF.


 


(F)                                    SEVERABILITY.  WHEREVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
AGREEMENT.


 


(G)                                 ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER
WITH THE PURCHASE AGREEMENT AND WARRANTS, REPRESENTS THE COMPLETE AGREEMENT AND
UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED
HEREIN AND THEREIN.  THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first above written.

 

COMPANY:

VCAMPUS CORPORATION

 

 

 

By:

 

 

 

 

Name: Christopher Nelson

 

 

Title: Chief Financial Officer

 

 

 

 

PURCHASERS:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------


 

SCHEDULE A

Schedule of Purchasers

 

Name of Purchaser

 

Shares

 

Warrant Shares Issuable as
of March 30, 2005

 

 

 

 

 

 

 

Andrew J. Fingerhut

 

46,012

 

57,515

 

 

 

 

 

 

 

Michael L. Gruber MD

 

30,000

 

37,500

 

 

 

 

 

 

 

David & Leslie Holzer JT WROS

 

25,000

 

31,250

 

 

 

 

 

 

 

Investment Strategies Fund LP

 

125,000

 

156,250

 

 

 

 

 

 

 

Sandra F. Pessin

 

200,000

 

250,000

 

 

 

 

 

 

 

Joseph Stein, Jr.

 

10,000

 

12,500

 

 

 

 

 

 

 

Charles Fabrikant

 

10,000

 

12,500

 

 

 

 

 

 

 

George Asch

 

10,000

 

12,500

 

 

 

 

 

 

 

Kingsbridge Capital LTD

 

65,000

 

81,250

 

 

 

 

 

 

 

Walter Harrison, III

 

40,000

 

50,000

 

 

 

 

 

 

 

Paul A. Packer

 

25,000

 

31,250

 

 

 

 

 

 

 

Richard A. Bruno

 

25,000

 

31,250

 

 

12

--------------------------------------------------------------------------------